DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an electrosurgical device, classified in A61B18/14.
II. Claim 15, drawn to a method for using an electrosurgical device, classified in A61B18/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process including one which applies energy at a target site to coagulation or sclerose tissue instead of forming a puncture. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
During a telephone conversation with Glenn Arnold on April 7, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one cutting portion including the notch with the notch being substantially covered by the electrically insulating layer and wherein the at least one non-cutting portion is a distal surface of the elongate member where the notch ends as required by claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the inclusion of a notch in the at least one cutting portion extending axially along a length of the distal portion of the elongate member (claim 7), does not reasonably provide enablement for the notch to be “substantially covered by the electrically insulating layer and wherein the at least one non-cutting portion is a distal surface of the elongate member where the notch ends”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
103a) that is exposed at one side can reasonably be considered a “notch”. However, in portions where insulating material extends over the exposed portion, the disclosure sets forth that there are non-cutting portions 105a. For example, figure 2a provides that the material extending over a portion of the aperture at 107 is a non-cutting portion 105a. Similar reasoning also applies to figures 6a/b and the material extending at 105a. To this end, it is unclear to the Examiner what the actual structure of the device is proximal to the cutting portion 103a in figures 6a/b given that the figures are not clear and the description does not set forth disclosure with respect to this structure. 
As such, while the disclosure may be enabling for the providing of insulating material and/or an insulating layer at a non-cutting portion of the device, the disclosure is not enabling for providing an insulating material/layer substantially over a notch formed in at least one cutting portion. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
is configured to produce an elongated cut in tissue whereby the elongated cut avoids coring of the tissue” to make the at-issue limitation a functional recitation of the device. Claim 10 is rejected due to its dependency on claim 9. Appropriate correction is required.
Regarding claim 10, the claim recites that “the gradual sloped portion dilates as the electrosurgical device is advanced through the elongated cut”. As with claim 9 above, the recitation of “dilates” is method-like language in an apparatus claim which renders the scope of the claim as indefinite because infringement of the claim cannot be determined. The Examiner respectfully suggests Applicant amend the claim to read that “the gradual sloped portion is configured to dilate tissue as the electrosurgical device is advanced through the elongated cut” to correct the issue.
Regarding claim 11, the claim recites “wherein the at least one non-cutting” in lines 2-3 of the claim. This renders the scope of the claim as indefinite because it is unclear, due to the missing language in the claim, what the claim is referring to thereby leaving a gap in the structural and functional limitations of the claim. The Examiner respectfully suggest that Applicant amend the at-issue language to read as “wherein the at least one non-cutting portion” to correct the issue. Appropriate correction is required.

Regarding claim 14, the claim recites the limitation of “the electrically insulating layer” therein. This limitation fails to have proper antecedent basis in the claims as none of claims 1-3 or 5 set forth for an electrically insulating layer. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisterolli (WO 2010/135793 A1).
Regarding claim 1, Sisterolli discloses an electrosurgical device for puncturing a tissue comprising an elongate member defining a lumen for fluid (27 with the lumen defined through the middle as shown in figures 2/3), a distal portion which includes an electrode and a distal face (the distal portion as in figure 2 including the electrode at 6/6’ and the distal face), the distal face defining at least one aperture (the opening through for passage of fluid, see figure 2), the distal face including at least one non-cutting portion and at least one cutting portion configured to deliver energy for puncturing the tissue (1’ being nonconductive as in figure 2, and 6’ being conductive) wherein a distal surface of the electrode forms the at least one cutting portion (distal exposed face of 6’ being a cutting portion), a portion of the at least one cutting portion defining a leading portion partially surrounding a circumference of the at least one aperture (6’ at least 
	Regarding claim 2,  Sisterolli provides that the elongate member is comprised of an electrically conductive tube at least partially covered by an electrically insulating material and wherein an electrically exposed portion of the distal face of the elongate member forms the at least one cutting portion (28 coating in 1 and with the exposed portion at 6/6’ forming the cutting portion).
Regarding claim 3, Sisterolli provides that the at least one non-cutting portion comprises the electrically insulating material (1’ is non-cutting and electrically insulative).
	Regarding claim 4, Sisterolli provides that the decrease towards the distal tip of the electrosurgical device comprises a gradual sloped portion to the at least one cutting portion (see figure 2).
	Regarding claim 5, Sisterolli provides that the at least one cutting portion is partially annular (6’ is partially annular as in figure 2).
	Regarding claim 6, Sisterolli provides that the at least one non-cutting portion is defined by the gradual sloped portion (1’ is a gradual sloped portion as in figure 2).
	Regarding claim 7, Sisterolli provides that the at least one cutting portion comprises a notch extending axially along a length of the distal portion of the elongate member (notch formed by the partially circumferential arrangement of 6’ in the tube 28).
	Regarding claim 8, Sisterolli provides that the at least one cutting portion has a smaller cross-sectional area than a cross-sectional area of a distal end of the elongate member (6’ has a 28 with insulation 1).
Regarding claim 12, Sisterolli provides that the elongate member is comprised of electrically conductive material such that energy is delivered along its length to the electrode (28 is conductive).
	Regarding claim 13, Sisterolli provides that the at least one aperture is enclosed by the at least one cutting portion and the electrically insulating layer (with 1, 1’ and 6, 6’ enclosing around the aperture as in figure 2).
	Regarding claim 14, Sisterolli provides that the at least one cutting portion further comprises at least one bevel corner which meets with the electrically insulating layer (the corner of the bevel formed by the tapered distal end includes a corner that meets the layer 1’ as in figure 2).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sisterolli (WO 2010/135793 A1) as applied to claim 6 above, and further in view of Harris (US Pat. No. 7,651,482 B2).
Regarding claim 9, Sisterolli provides that the at least one cutting portion is capable of producing an elongated cut in the tissue, but fails to provide that the elongated cut avoids coring of the tissue. Harris discloses a similar device as that of Sisterolli and specifically provides for the inclusion of a feature at a distal cutting portion to prevent coring (90/95). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an insert as in Harris within the lumen/aperture of Sisterolli to provide for a combined device that would prevent coring when advancing the device through the body. The prevention of coring would ensure that the lumen for delivery of fluid in Sisterolli would not be obstructed thereby providing for consistent flow of fluid during treatment as required by Sisterolli.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794